Name: Council Regulation (EEC) No 470/86 of 25 February 1986 laying down the general rules governing the system of accession compensatory amounts relating to beef and veal
 Type: Regulation
 Subject Matter: agricultural policy;  Europe
 Date Published: nan

 1.3 . 86 Official Journal of the European Communities No L 53/35 COUNCIL REGULATION (EEC) No 470/86 of 25 February 1986 laying down the general rules governing the system of accession compensatory amounts relating to beef and veal constituted before the accession of Spain and Por ­ tugal ,  'accession compensatory amount' shall mean com ­ pensatory amounts applicable in trade between the Community of Ten and Spain and between the lat ­ ter and other countries . Article 2 The accession compensatory amounts for carcases in the categories as referred to in the first indent of Article 3 ( 1 ) of Council Regulation (EEC) No 1208/81 of 28 April 1981 determining the Community scale for the classification of carcases of adult bovine ani ­ mals ('), and classified as quality R 3 in accordance with that Regulation, shall be equal for each marketing year to the difference between the common interven ­ tion price in the Community of Ten for those products and the price fixed in Spain for the corresponding products , taking the guarantee price into account . However, that difference shall be corrected so as to take into account the incidence of national aid referred to in point VIII of the Annex to Regulation (EEC) No 3773/85 (2). THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , and in particular Articles 72 (5 ) and 89 ( 1 ) thereof, Having regard to the proposal from the Commission, Whereas Articles 68 and 70 of the Act of Accession make provision, in respect of Spain , for prices to be fixed at a level which may be different from that of the common prices ; whereas , pursuant to Article 72 of the Act, such differences in price levels will be offset by a system of compensatory amounts ; Whereas compensatory amounts are intended to avoid disturbances in trade resulting from price differences ; whereas the application of compensatory amounts is consequently not required where there is no reason to fear such disturbances ; Whereas a certain amount of deflection of trade and distortion of competition may, in particular, occur in the final period of moves towards price alignment and when common prices are applied throughout the Com ­ munity ; whereas it is therefore justified that measures intended to avoid such deflection and distortion should apply for such time as is necessary in order to achieve the desired end ; Whereas Articles 70 and 72 of the Act apply to the intervention purchasing price for beef and veal appli ­ cable in Spain and valid for carcases meeting Com ­ munity quality standards ; Whereas the accession compensatory amounts for other products should be calculated in accordance with Article 101 of the Act ; whereas the procedures for cal ­ culating the coefficients referred to in that Article should be defined, Article 3 The accession compensatory amounts for products other than carcases as referred to in Article 2 shall be determined in accordance with the procedure referred to in Article 7(1 ) using coefficients expressing the ratio between the value within the Community of Ten between those products on the one hand and the car ­ cases as referred to in Article 2 on the other. Article 4 In intra-Community trade, the accession compensatory amounts shall be collected or granted by whichever of the two Member States concerned whose level of prices used for the determination of the accession compensa ­ tory amounts is the higher. HAS ADOPTED THIS REGULATION : Article 1 Within the meaning of this Regulation :  'Community of Ten ' shall mean the Community as (&gt;) OJ No L 123 , 7 . 5 . 1981 , p . 3 . 0 OJNoL362, 31 . 12 . 1985 , p . 32 . No L 53/36 Official Journal of the European Communities 1.3.86 Article 5 1 . The accession compensatory amount applicable shall be that in force at the time of acceptance of the import or export declaration . 2 . However, where it proves necessary, a system for advance fixing of the compensatory amount may be adopted in accordance with the procedure referred to in Article 7 ( 1 ). Article 7 1 . The following shall be adopted in accordance with the procedure laid down in Article 27 of Regulation (EEC) No 805/68 ('), as last amended by Regulation ( EEC) No 3768/85 (2): ( a) the procedures for granting and levying accession compensatory amounts , in particular so as to prev ­ ent any deflections of trade or distortions of com ­ petition ; ( b) detailed rules for the application of this Regula ­ tion , in particular as regards :  the fixing of accession compensatory amounts ,  the cases where Article 6 is to be applied . 2 . The measures intended to prevent any deflections of trade or distortions of competition may apply, for as long as deemed necessary , after the abolition of the accession compensatory amounts . Article 8 This Regulation shall enter into force on 1 March 1986 . Article 6 If an accession compensatory amount is fixed for a product and must be deducted from the refund on export to third countries and if the refund is less than the accession compensatory amount or is not fixed, provision may be made, for the collection on export of the product in question from Spain to Portugal or to a third country, of an amount at least equal to the differ ­ ence between the accession compensatory amount and the refund, or, as the case may be, to the accession compensatory amount . Furthermore, if the refund for exports to one or more third countries or to Portugal is less than the accession compensatory amount or is not fixed , provision may be made for such measures as may be necessary to ensure the possible collection , on exportation from Spain , of the amount referred to in the preceding subparagraph . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 February 1986 . For the Council The President G. BRAKS (') OJ No L 148 , 28 . 6 . 1968 , p . 24 . O OJ No L 362 , 31 . 12 . 1985 , p . 8 .